Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered February 23, 2011, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to criminal possession of a weapon in the third degree and waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to 2 to 4 years in prison to run consecutively to the sentence imposed on a prior conviction. Defendant now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, PJ., Rose, Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.